


--------------------------------------------------------------------------------


EXHIBIT 10.26
 
WAIVER
 
WAIVER dated as of February 20, 2008 (this “Waiver”) by CitiCapital Commercial
Corporation, a Delaware corporation, as sole lender (the “Lender”) and agent
(the “Agent”) for the Lender, in favor of Hooper Holmes, Inc., a New York
corporation (the “Borrower”), under the Loan and Security Agreement dated as of
October 10, 2006, as amended to date, among the Borrower, the Agent and the
lenders from time to time party thereto (as so amended to date, the “Loan
Agreement”).  Unless otherwise indicated, all capitalized terms used herein
without definition shall have the meanings given to such terms in the Loan
Agreement.
 
W I T N E S S E T H:
 
WHEREAS, an Event of Default has occurred under Section 9.1(h)(ii) of the Loan
Agreement as a result of James D. Calver’s resignation as Chief Executive
Officer of the Borrower and departure from the Borrower (the “Calver
Departure”); and
 
WHEREAS, the Agent has concluded that it is prepared to waive such Event of
Default on behalf of the Required Lenders.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Limited Waiver.  Effective as of the date hereof, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Agent, on behalf of the Required Lenders, hereby waives the Event of Default
resulting from the Calver Departure.  By its acceptance of this Waiver, the
Borrower, on behalf of itself and the other Loan Parties, acknowledges and
agrees that the waiver set out herein is strictly limited to the facts and
circumstances described in the recitals above and shall not extend to any other
Default or Event of Default, including, without limitation, any change in the
identity or departure of any future Chief Executive Officer immediately or
subsequently succeeding James D. Calver or any other change in the composition
of the Borrower’s management.  The Agent, on behalf of the Lenders, reserves the
right to object and/or withhold its consent to any such change.
 
SECTION 2. Conditions Precedent.  This Waiver shall become effective when, and
only when, the Agent shall have received (a) in immediately available funds
payment of all of its costs and expenses (including, without limitation,
attorneys’ fees) incurred in connection with the preparation, negotiation,
execution and delivery of this Waiver, (b) counterparts of this Waiver, duly
executed by the Borrower and acknowledged and consented to by the Guarantors,
and (c) such other documents, instruments, evidence, materials and information
as the Agent may reasonably request.
 
SECTION 3. Representations and Warranties.  The Borrower hereby confirms,
reaffirms and restates the representations and warranties made by it in and as
to the Loan Agreement, as modified hereby, and the other Loan Documents and
confirms that all such representations and warranties, after giving effect to
this Waiver, are true and correct in all material respects as of the date
hereof.
 
SECTION 4. General Provisions.
 
(a) Except as expressly modified hereby, the Loan Agreement and the other Loan
Documents are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.
 
(b) All references to the Loan Agreement hereafter shall mean the Loan Agreement
as modified hereby.
 
(c) This Waiver may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement.  This Waiver may be
executed and delivered by telecopy with the same force and effect as if it were
an originally executed and delivered manual counterpart.
 
(d) THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
 
(e) This Waiver shall constitute a Loan Document.
 

- -
-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their proper and duly authorized officers as of the date first
set forth above.
 
 
LENDERS

 
 
CITICAPITAL COMMERCIAL CORPORATION

 
 
By:
 

 
 
Doreen Amado

 
 
Vice President

 
 
AGENT

 
 
CITICAPITAL COMMERCIAL CORPORATION

 
 
By:
 

 
 
Doreen Amado

 
 
Vice President

 
BORROWER
 
HOOPER HOLMES, INC.
 
By:                                                                
 
      Michael J. Shea
 
      Senior Vice President and Chief Financial
 
      Officer
 

- -
-
 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGMENT AND CONSENT

 
Each of the undersigned Loan Parties hereby acknowledges receipt of a copy of
the Waiver, dated as of February 20, 2008 (the “Waiver”), by CitiCapital
Commercial Corporation, as agent (the “Agent”) for the lenders and as sole
lender (the “Lender”), in favor of Hooper Holmes, Inc., a New York corporation,
as borrower (the “Borrower”).  Each of the undersigned Loan Parties shall be
bound by and comply with the terms of the Waiver insofar as such terms are
applicable to the undersigned, consents to the Borrower’s, the Agent’s and the
Lender’s entering into the Waiver and reaffirms in their entirety the terms and
provisions of each and every Loan Document (as defined in the Loan Agreement
referred to and identified in the Waiver to which this Acknowledgment and
Consent is appended) to which such undersigned Loan Party is a party.
 
 
HOOPER INFORMATION SERVICES, INC.

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
HOOPER EVALUATIONS, INC.

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
MID AMERICA AGENCY SERVICES, INCORPORATED

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
TEG ENTERPRISES, INC.

 
 
By:
 

 
 
Name:

 
 
Title:

 
 
HERITAGE LABS INTERNATIONAL, LLC

 
 
By:
 

 
 
Name:

 
 
Title:

 

 
HOOPER DISTRIBUTION SERVICES, LLC

 
 
By:
 

 
 
Name:

 
 
Title:

 


 

 
 

--------------------------------------------------------------------------------

 
